DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 07/11/2022. Claims 1-4, 6-9, 11-16 and 19-20 have been amended. Claims 17-18 have been cancelled. 

3. 	The Examiner withdraws the 35 USC 112(f) claim interpretation of claims 1-20 since the claims have been amended to include circuitry and processor for the previously claimed sections. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/09/2022 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 


Allowable Subject Matter
5.	Claims 1-16 and 19-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	 Regarding claim 1, the prior art does not teach or fairly suggest “…information processor configured to generate an image, based on image data output from the reception circuitry, wherein the reception circuitry outputs, in a first mode, a whole captured region as the image data and outputs, in a second mode, a partial region in the captured region as the image data, the reception circuitry selecting either the first mode or the second mode on a basis of additional information included in the image data, wherein the additional information includes predetermined region priority information…” and used in combination with all of the other limitations of claim 1.

8. 	Claims 2-11 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

9.	 Regarding claim 12, the prior art does not teach or fairly suggest “…image processor configured to read out image data at least either in a first mode for reading out a whole captured region or in a second mode for reading out a partial region in the captured region; and a transmission circuitry configured to store the image data read out by the image processor into a transmitting signal complying with a predetermined format before transmitting the image data, wherein the image processor varies a rate at which the image is to be read out in the second mode the transmitting signal includes a payload part of a packet in which the image data is stored and a predetermined header part including information regarding the image data, the header part includes region information regarding the region, and the region information includes predetermined region priority information…” and used in combination with all of the other limitations of claim 12.

10. 	Claims 13-16 and 19-20 depend on allowable claim 12. Therefore, the dependent claims are also held allowable.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/29/2022